PER CURIAM.
We grant the public defender’s motion to withdraw, Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), *621and affirm the conviction and sentence. We note that although the court imposed a lawful sentence, it cited the wrong statute in so doing. The provision which permits the court to set a one year mandatory minimum sentence for a youthful offender is section 958.05(3). We therefore remand for correction of this technical error.
AFFIRMED and REMANDED.
ANSTEAD, C.J., and LETTS and DELL, JJ., concur.